Citation Nr: 1826024	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  07-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for erectile dysfunction (ED), to include as secondary to depressive disorder, not otherwise specified (NOS).
  
2.	Entitlement to service connection for a left ankle disorder. 

3.	Entitlement to service connection for a bilateral knee disorder.  

4.	Entitlement to service connection for right leg radiculopathy, to include as secondary to lumbar degenerative disc disorder and degenerative joint disorder with scoliosis.  

5.	Entitlement to service connection for a skin disorder, to include solar keratosis. 

6.  Entitlement to service connection for sleep apnea, to include as secondary to a back disability and depressive disorder.

7.	Entitlement to a rating in excess of 30 percent for a depressive disorder prior to January 31, 2012.  

8.	Entitlement to a rating in excess of 50 percent for a depressive disorder since January 31, 2012.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June to November 1977 and December 2003 to March 2006, with additional Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  They were subsequently remanded by the Board in October 2015 to schedule the Veteran for his requested videoconference hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, he withdrew his hearing request in an October 2017 written statement.  See 38 C.F.R. § 20.704(d) (2017).  

The Veteran submitted a claim for entitlement to service connection for a neck disorder in November 2010.  However, this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The Veteran's sleep apnea claim is REMANDED to the AOJ.  VA will notify him if further action is required.


FINDINGS OF FACT

1.  ED was caused or aggravated by service-connected depressive disorder.

2.  The Veteran was not diagnosed with a left ankle disorder, bilateral knee disorder, or right leg radiculopathy during the pendency of this appeal.

3.  A skin disorder was not incurred in, or is otherwise etiologically related to, service.  

4.  Prior to January 30, 2012, the Veteran's depressive disorder was productive of occupational and social impairment as due to such symptoms as ongoing depression, chronic sleep impairment, and limited motivation but absent such symptoms as panic attacks, impaired judgment, or chronic memory loss.  

5.  Since January 31, 2012, the Veteran's depressive disorder has been productive of occupational and social impairment as due to such symptoms as ongoing depression, chronic sleep impairment, and impairment of memory, concentration, and motivation, but absent such symptoms as suicidal ideations, obsessional rituals, or difficulty in maintaining familial relationships.  


CONCLUSIONS OF LAW

1.  ED is the result of a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

2.  A left ankle disorder has not been shown.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  A bilateral knee disorder has not been shown.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  Right leg radiculopathy has not been shown.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

5.  A skin disorder, diagnosed as solar keratosis, was not incurred in service. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  Prior to January 30, 2012, the criteria for a rating in excess of 30 percent for depressive disorder, NOS, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

7.  Since January 31, 2012, the criteria for a rating in excess of 50 percent for depressive disorder, NOS, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Entitlement to Service Connection

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) The existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection is also available: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is related to his service-connected depressive disorder.  In this regard, the evidence does not document an actual diagnosis of ED; however, recent VA treatment records indicate that the Veteran has been prescribed medication for use "one hour before sexual activity for erection or pulmonary arterial hypertension."  The record does not indicate that he has been diagnosed with pulmonary arterial hypertension, such that the prescription appears to serve as treatment for ED.  Therefore, the first element of secondary service connection has been met.

Further, the Veteran has been service-connected for a depressive disorder, NOS, since March 2006.  Therefore, the second element of secondary service-connection has been met.

Next, the record supports a causal nexus between the Veteran's ED and his depressive disorder.  Specifically, in December 2011, a VA physician indicated a link between the two in identifying sexual dysfunction as an underlying diagnosis of the Veteran's psychiatric disability.  This assessment was based upon a personal examination and interview of the Veteran, and is supported by previous VA treatment records, including in January 2008, October 2008, November 2009, and May 2010, which outline a similar diagnostic history.  Further, the record is absent a medical opinion which contradict the link.  In addition, the Veteran has also offered competent testimony pertaining to his decreased libido and ED.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Thus, affording the Veteran the benefit of the doubt, the elements of secondary service connection have been met and the appeal is granted.

Left Ankle, Bilateral Knees, and Right Leg

Next the Veteran is seeking entitlement to service connection for a left ankle disorder, bilateral knee disorder, and right leg radiculopathy, to include on a secondary basis.

In order to grant service connection, the evidence must first demonstrate the current existence of the claimed disabilities.  See Holton, 557 F.3d at 1366; Allen v. Brown, 7 Vet. App. at 439.  Here, the evidence includes significant evidence speaking to the Veteran's medical history, to include VA and private treatment records and a copy of his Social Security Administration (SSA) file.  However, these records are silent for diagnoses of or treatment for the claimed disorders.  In the absence of evidence of current disabilities, the appeals must be denied.  

In making this determination, the Board acknowledges that the treatment records contain limited references to radiculopathy.  However, this does not stand as competent evidence of the claimed right leg disorder.  Instead, the evidence cites only "suggestive radiculopathy" requiring confirmation via medical testing (as seen in March 2003 VA treatment records) or fails to attribute the radiculopathy to the Veteran's right leg (as seen in August 2009 unidentified treatment records or June 2010 VA treatment records).  Moreover, multiple VA examiners have explicitly denied the existence of radiculopathy in the Veteran, to include in his right leg. 

Accordingly, as no current disabilities are shown with respect to the left ankle, knees, and right leg, the appeals are denied.

Skin Disorder

At the outset, the record contains competent evidence of the claimed disorder, as the Veteran was diagnosed with solar keratosis following September 2009 private evaluation.  Subsequent VA treatment records document this diagnostic history.  Thus, the first element required for a finding of service connection has been met.

However, the Veteran has not specifically asserted, nor do his service treatment records (STRs) otherwise indicate, that this condition had its onset during service.  Instead, the in-service medical examinations consistently report normal clinical skin evaluations.  A chronic skin disorder was not note in the STRs.  

As the second element (in-service incurrence) is not demonstrated with respect to a skin disorder, there is no basis to grant the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

In the absence of an in-service incurrence, further inquiry into the nexus requirement is not required.  The Board has considered a November 2009 private treatment note which attributed the Veteran's skin disorder to "chronic exposure to the sun," but asserted no etiological link to service.  Accordingly, the appeal is denied.

Increased Rating for a Depressive Disorder

Finally, the Veteran is seeking higher evaluations for his depressive disorder, which is currently rated as 30 percent disabling prior to January 31, 2012, and as 50 percent since.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b).

Here, the Veteran's disability has been rated under DC 9434.  In order to warrant a higher rating during the periods on appeal, the evidence must show the following:

Occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships (50 percent);

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships (70 percent).

Prior to January 30, 2012

The Veteran did not undergo VA examination during this time.  However, VA and private treatment records spanning the rating period on appeal establish his ongoing symptoms of depressed mood, crying spells, lack of motivation, and chronic sleep impairment.  Additional symptoms such as mild memory loss, nightmares, and poor impulse control were infrequently observed.  However, he typically remained oriented and coherent with normal thought content upon examination.  

Despite the presence of his symptoms, ongoing employment and participation in certain hobbies, including culinary classes, was reported.  Further, more severe symptoms such as homicidal or suicidal ideations were consistently denied.  The use of several medications to assist with symptom management was also noted.  

Upon review of the above, the Board does not find that a rating in excess of 30 percent is warranted prior to January 30, 2012.  During this time, the Veteran's symptoms were productive of mild occupational and social impairment due to such symptoms as depression, chronic sleep impairment, and limited motivation.  However, he remained relatively high-functioning during this time, such that he was able to maintain steady employment, participate in hobbies, and communicate appropriately and effectively with his physicians upon examination.  

In reaching this conclusion, the Board is also compelled by the lack of more serious symptoms from the record.  During this period, the Veteran did not present with panic attacks, challenged understanding, impaired judgment, or consistent memory impairment.  Thus, the Veteran did not demonstrate occupational and social impairment with reduced reliability and productivity during this time.  Instead, his symptoms are best embodied in the criteria for a 30 percent rating as currently assigned.  Thus, the appeal seeking an increased rating for the period prior to January 30, 2012, is denied. 

Since January 31, 2012

The Veteran first underwent VA psychiatric examination in January 2012.  He was diagnosed with depressive disorder at that time, resulting in occupational and social impairment with reduced reliability and productivity.  He reported good relationships with his children and wife of 31 years, although acknowledged that his spouse was concerned about his physical and emotional conditions.  He reported watching television as among his hobbies.  He also noted symptoms such as episodes of sadness, crying spells, isolation, irritability, chronic sleep impairment, and concentration problems, classified as daily and moderate to severe.  

During examination, the Veteran was alert and in full contact with reality, with coherent and logical thought content, without perceptual disturbances or delusions, absent suicidal or homicidal ideations or plans, with depressed mood and an appropriate affect, as fully oriented, with some mild memory impairment, and with superficial insight.  

Additional VA examination was provided in December 2015, at which time the Veteran presented with occupational and social impairment with reduced reliability and productivity.  During examination, he reported good relationships with his family, no significant interpersonal difficulties, and ongoing employment.  The following symptoms were endorsed: sadness and crying spells; low motivation; occasional nightmares; and chronic sleep impairment.  However, auditory or visual hallucinations and suicidal or homicidal ideations were denied.  

Mental status examination showed adequate hygiene, appropriate dressed, cooperative, coherent and logical thought process, normal though content, depressed mood with appropriate and constricted affect, oriented in all spheres, intact memory, normal abstraction, and with fair judgment and insight.  Difficulty in establishing effective relationships or in adapting to stressful circumstances was also noted.  Thus, the Veteran was instructed to continue his use of medication.  

In an April 2017 Disability Benefits Questionnaire, the Veteran presented with occupational and social impairment with deficiencies in most areas.  Upon evaluation, he reported the following symptoms: depressed mood; anxiety; chronic sleep impairment; memory impairment; difficulty  understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances.  Additional symptoms observed included slow psychomotor skills, slow speech, feelings of hopelessness, and a tendency to isolate from people and relatives.  

VA and SSA treatment records have also been reviewed with span the rating period on appeal.  The Veteran most commonly presented as calm, coherent, and absent acute distress.  Symptoms of suicidal or homicidal ideations were consistently denied.  Instead, chronic sleep impairment, anxiety, depressed mood, and low motivation were most commonly reported.  Occasional auditory or visual hallucinations were also noted.  Thus in February 2017, he was awarded SSA disability benefits for a secondary diagnosis of depressive/bipolar disorders.  

In a December 2012 lay statement, the Veteran indicated that he suffered from periods of depression, isolation, frustration, anxiety, mood disturbances, and irritability.  As a result, he tended to isolate from friends and family.  Loss of pleasure, lack of concentration, memory impairment, and exaggerated startle response were also reported.  

Upon review of the above, the Veteran's disability picture since January 31, 2012, is best embodied in the 50 percent rating as currently assigned.  During this time, his disability primarily manifested by ongoing depression, chronic sleep impairment, and impairment of memory, concentration, and motivation.  Although these symptoms caused him to isolate from certain social situations, he maintained positive relationships with his wife and children during this time.  

Moreover, the Veteran remained high-functioning despite the presence of his symptoms, such that he consistently demonstrated appropriate insight and judgment, communication skills, and self-care.  Thus, the combination of his symptoms was not productive of occupational and social impairment with deficiencies in most areas.  Instead, the symptoms giving rise to an increased rating in this case, such as suicidal ideations, obsessional rituals, spatial disorientation, or illogical speech, were consistently denied.

The Board has considered the Veteran's December 2012 testimony and written statements regarding his "severe mental stress," and the occasional references to hallucinations throughout the record.  However, as he lacks medical training and expertise, he is not competent to assess his symptoms against the General Rating Formula in determining his overall disability picture.  See Jandreau, 492 F.3d at 1376-77.  

Further, the Board has weighed the Veteran's lay statements against the medical evidence, which establishes that the reported hallucinations are sporadic and short-term in nature.  Thus, the relatively rare occurrence of this symptom does not give rise to an increased rating for the period since January 31, 2012. Thus, the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for ED, as secondary to depressive disorder, NOS, is granted.  

Service connection for a left ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for right leg radiculopathy, to include as secondary to a back disability, is denied.  

Service connection for a skin disorder is denied.

A rating in excess of 30 percent for a depressive disorder, NOS, prior to January 30, 2012, is denied.  

A rating in excess of 50 percent for a depressive disorder, NOS, since January 31, 2012, is denied.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's sleep apnea claim.

Here, VA treatment records establish that the Veteran has been diagnosed with sleep apnea.  Additional evidence of record suggests that this disorder may be etiologically related to his service-connected back or psychiatric disabilities, to include a March 2001 STR noting his complaints of difficulty sleeping as due to severe back pain, and a December 2012 lay statement where he spoke to the relationship between his sleep impairment and his psychiatric disability.  Thus, an examination is needed to consider the relationship between sleep apnea and his service-connected disabilities.    

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to assess the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer opinions as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the sleep apnea began in service, was caused by service, or is otherwise related to service, to include the conditions during service in Iraq; and, 

b.  Whether it is at least as likely as not (50 percent probability or more) that the sleep apnea was caused or aggravated by the Veteran's service-connected back and/or psychiatric disabilities or the treatment thereof.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2.  Readjudicate the sleep apnea claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


